TAYLOR, J.
Poisal appeals an order summarily denying his rule 3.850 motion, in which he alleged, inter alia, that his plea was involuntary because of misadvice given him by his attorney. According to Poisal, his attorney told him that if he pled guilty to one count of robbery, he would be sentenced to a year in jail and some probation. Poisal entered a plea and was sentenced to four years incarceration followed by threé years of probation.
In his motion for post-conviction relief, Poisal did not allege that he would not have entered the plea had he been given correct advice of counsel. Without this allegation, the motion is legally deficient. We therefore affirm the summary denial of his motion. Our affirmance, however, is without prejudice to his ability to file an amended 3.850 motion. See Roldan v. State, 695 So.2d 864 (Fla. 4th DCA 1997); Days v. State, 637 So.2d 66 (Fla. 1st DCA 1994).
We find no merit in the other claims raised by appellant for post-conviction relief. Thus, any amended rule 3.850 motion filed by appellant shall be limited to his claim of ineffective assistance of counsel based on misadvice concerning the consequences of his plea.
AFFIRMED, without prejudice.
STONE and KLEIN, JJ., concur.